DETAILED ACTION

Drawings
The drawing filed on 05/28/2010 is in compliance with MPEP 608.03 and therefore is accepted.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
As of claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “detecting, using a vertical distance sensor of a first initialization module or a second initialization module of the set of initialization modules, a vertical distance associated with the set of FOV sensors while the first initialization module is attached to or integrated with a first FOV sensor of the set of FOV sensors or the second initialization module is attached to or integrated with a second FOV sensor of the set of FOV sensors; detecting, using an inter-module distance sensor of the first initialization module or the second initialization module, an inter-module distance between the first initialization module and the second initialization module while the first initialization module is attached to or integrated with the first FOV sensor and the second initialization module is attached to or integrated with the second FOV sensor; determining, at the first initialization module or the second initialization module, whether a placement of the second initialization module with respect to the first initialization module is acceptable based on the vertical distance and the inter-module distance; generating, at the first initialization module or the second initialization module, a feedback signal indicating whether the placement is acceptable; and outputting, at the first initialization module or the second initialization module, the feedback signal.”
As of Claims 2-7 : Claims 2-7 depend from Claim 1 and are allowed as well.

 	As of claim 8: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 8 that includes, “detecting, using a vertical distance sensor of a first initialization module or a second initialization module of the set of initialization modules, a vertical distance associated with the set of FOV sensors while the first initialization module is attached to or integrated with a first FOV sensor of the set of FOV sensors or the second initialization module is attached to or integrated with a second FOV sensor of the set of FOV sensors; detecting, using an inter-module distance sensor of the first initialization module or the second initialization module, an inter-module distance between the first initialization module and the second initialization module while the first initialization module is attached to or integrated with the first FOV sensor and the second initialization module is attached to or integrated with the second FOV sensor; determining, at the first initialization module or the second initialization module, whether a placement of the second initialization module with respect to the first initialization module is acceptable based on the vertical distance and the inter-module distance; generating, at the first initialization module or the second initialization module, a feedback signal indicating whether the placement is acceptable; and outputting, at the first initialization module or the second initialization module, the feedback signal.”
As of Claims 9-14 : Claims 9-14 depend from Claim 8 and are allowed as well.

 	As of claim 15: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 15 that includes, “detecting, using a vertical distance sensor of a first initialization module or a second initialization module of the set of initialization modules, a vertical distance associated with the set of FOV sensors while the first initialization module is attached to or integrated with a first FOV sensor of the set of FOV sensors or the second 11 initialization module is attached to or integrated with a second FOV sensor of the set of 12 FOV sensors; detecting, using 
As of Claims 16-20 : Claims 16-20 depend from Claim 15 and are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hart et al. (US 2021/0011170 A1) teaches A machine vision device is provided usable in conjunction with power equipment machines. By way of example, an array of sensors can be deployed to detect proximity of objects to the power equipment machine, and issue an alert in response to detecting an object within a threshold distance. The alert can be utilized by the power equipment machine to take corrective action to mitigate or avoid running over or striking the object. 
BURCA (US 2020/0001877) teaches in [0083] In FIG. 2 a dynamic FoV 14 composed of several FoVs 7 of several sensors of the autonomous car 1 is schematically depicted. Based on the visibilities 11a, 11b for each lane 6 of the road 5 a visibility distance 12 in a forward direction and a visibility distance 12 in a backward direction of the autonomous car 1 is determined. The visibility distances 12 start at the respective midpoint 13 of the respective lane, which midpoints 13 are on the 0-longitudinal coordinates line that runs perpendicular to the length direction of the autonomous car 1 and in the center of each lane 6.
DeVries et al. (US 2019/0285748) teaches in [0071] The detector 412 of the light sensor 410 may be mounted at a height relative to the ground to provide the detector 412 with a vantage point sufficient to substantially avoid objects from obstructing each other with respect to reflected light in a focus area within the field of view 414. The detector 412 may be aimed toward the focus area looking generally downward toward the focus area within the field of view 414. The angle of the detector 412 relative to horizontal or the ground may be pre-determined at installation or may be determined based on the spatial locations for the one or more landmarks 110-0, 110-1, 110-2 within the field of view 414. For instance, with three landmarks 110-0, 110-1, 110-2 within the field of view 414, based on the a) known or determined spatial coordinates of these three landmarks 110-0, 110-1, 110-2 within the field of view 414 and b) the pixel locations of the landmarks 110-0, 110-1, 110-2 within the field of view 414 in the image sensed by the detector 412, the scale of the image and its reference frame (including the angle of detection) may be determined.
Mashitani (US 2005/0253924) teaches A 3D image processing apparatus first generates a combined view volume that contains view volumes set respectively by a plurality of real cameras, based on a single temporary camera placed in a virtual 3D space. Then, this apparatus performs skewing transformation on the combined view volume so as to acquire view volumes for each of the plurality of real cameras. Finally, two view volumes acquired for the each of the plurality of real cameras are projected on a projection plane so as to produce 2D images having parallax. Using the temporary camera alone, the 2D images serving as base points for a parallax image can be produced by acquiring the view volumes for the each of the plurality of real cameras. As a result, a processing for actually placing the real cameras can be skipped, so that a high-speed processing as a whole can be realized (See Abstract).
Contacts

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697